 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ESMELING L. BAHENA,                            Case No. 1:20-cv-00618-NONE-SKO (PC)

12                        Plaintiff,
13             v.                                    ORDER ON STIPULATION FOR
                                                     DISMISSAL OF DEFENDANT MANHAS
14    D. ROHRDANZ, et al.,
15                        Defendants.
16

17            The parties have filed a stipulation for voluntary dismissal of Defendant Manhas with

18   prejudice, with each party to bear its own costs and attorney’s fees. (Doc. 34.) Accordingly, IT IS

19   HEREBY ORDERED that Defendant Manhas is dismissed from this action with prejudice.

20
     IT IS SO ORDERED.
21

22   Dated:     May 18, 2021                                     /s/   Sheila K. Oberto               .
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
